ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/15/21 have been fully considered but they are not persuasive. 
In response to applicant's argument that Ransbury is not implanted superficially under the skin and therefore does not meet the claimed limitations.  It is noted that the claim is directed toward a device claim and not a method claim.  Therefore, the recitation of the intended positioning of the claim is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case the system of Ransbury teaches an implantable defibrillator that meets every limitation of the claim and is capable of being implanted under the skin, since Ransbury meets every limitation and is implantable, it is capable of being placed superficially under the skin.  Therefore, the rejections stand.
The Applicant further argues that Newpace fails to cure the deficiencies of Ransbury and therefore the combination of references fail to render claims 8 and 20 obvious.  The Examiner disagrees for the reasons above.  Since Ransbury anticipates claims 1-7, 9-19 and 21-22 the Applicants arguments are moot.  The rejections of claims 8 and 20 stand. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-19 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ransbury et al. (U.S. Pub. 2008/0167702 hereinafter “Ransbury”).
Regarding claim 1, Ransbury teaches a subcutaneous implantable string shaped defibrillator (ISSD) for providing cardiac resynchronization therapy (CRT) (ISSD-T) (e.g. ¶45; “it is noted that the implantation site and therapies are intended use and only require that the device is capable of doing them.  In this case Ransbury teaches that it is capable of being implanted in the body and provides the same therapies.”), comprising: a flexible elongated body (e.g. 20); at least two defibrillation leads (e.g. 28, 52), for providing at least one cardioversion defibrillation shock (e.g. ¶¶12, 45, 47 and 52); at least one sensor, positioned on at least one of said at least two defibrillation leads, for determining at least one metric of a heart (e.g. ¶58); at least two transition units, for respectively coupling each one of said at least two defibrillation leads to opposite ends of said flexible elongated body (e.g. see Figure 4 areas near 22 and 24; ¶52); and at least one epicardial lead (e.g. 28), coupled with said flexible elongated body via at least one of said at least two transition units, for providing at least one CRT pulse (e.g. 28; Figure 4; ¶12, 45, 47, 52, 56; “It is noted that the system is a device claim and that the CRT is an intended use and only requires that the prior art be capable of performing the 
Regarding claim 2, Ransbury further discloses wherein said at least one epicardial lead is permanently coupled with said at least one of said at least two transition units (e.g. see Fig. 4; ¶¶ 52, 77).
Regarding claim 3, Ransbury further discloses wherein said at least one epicardial lead comprises a male end and a female end, wherein said female end is permanently coupled with said at least one of said at least two transition units and wherein said male end is detachable from said female end (e.g. ¶¶56, 77; Figs. 8-9; “showing the deteached lead with the couplers”).
Regarding claim 4, Ransbury further discloses wherein a first one of said at least one epicardial lead is coupled to the left of an apex of said heart and is used for left ventricle pacing and wherein a second one of said at least one epicardial lead is coupled to the right of said apex of said heart and is used for right ventricle pacing (It is noted that the claim is directed toward an apparatus and therefore the intended location of implantation is considered intended use and therefore only requires that the device is capable of doing them.  In this case Ransbury teaches that it is capable of being implanted in the body and provides the same intended therapies as claimed).
Regarding claim 5, Ransbury further discloses wherein said at least one epicardial lead comprises: a lead body (e.g. 20); and an epicardial connector (e.g. see Figure 4 and the anchor mechanism located at the end of the lead), coupled to a distal end of said lead body, for coupling said at least one epicardial lead with an outer surface of said heart (e.g. see Figure 4; “where the winged anchor mechanism located at the end of the lead”; “It is noted that the claim is directed toward an apparatus and therefore the intended location of implantation is considered intended use and therefore only requires that the device is capable of doing them.  In this case Ransbury teaches that it is capable of being implanted in the body and provides the same intended therapies as claimed”).
Regarding claim 6, Ransbury further discloses wherein said epicardial connector comprises at least one of: a vertical screw hook; a plurality of anchor wings; and a horizontal screw hook (e.g. see Figure 4 and the winged anchor mechanism located at the end of the lead).
Regarding claim 7, Ransbury further discloses wherein said male end comprises a connector (e.g. see Figs. 8-9; ¶77).
Regarding claim 9, Ransbury further discloses wherein said processor provides said at least one signal to said at least one epicardial lead based on a coupling of said at least one epicardial lead to an outer surface of said heart (e.g. ¶¶12, 45, 47 and 52; It is noted that the claim is directed toward an apparatus and therefore the intended location of implantation is considered intended use and therefore only requires that the device is capable of doing them.  In this case Ransbury teaches that it is capable of being implanted in the body and provides the same intended therapies as claimed).
Regarding claim 10, Ransbury further discloses wherein at least one of said plurality of linked units is an active segment and wherein said at least one cardioversion defibrillation shock is applied between at least one of said at least two defibrillation leads and said active segment (e.g. ¶67; “wherein an active electrode can be located on one of the links”).
Regarding claim 11, Ransbury discloses an subcutaneous implantable defibrillator for providing cardiac resynchronization therapy (CRT) (e.g. ¶45; “it is noted that the implantation site and therapies are intended use and only require that the device is capable of doing them.  In this case Ransbury teaches that it is capable of being implanted in the body and provides the same therapies.”), comprising: an implantable pulse generator (IPG) (e.g. ¶¶12, 45, 47 and 52); at least one defibrillation lead (e.g. 52, 28), positioned external to a heart (e.g. ¶45; “it is noted that the implantation site and therapies are intended use and only require that the device is capable of doing them.  In this case Ransbury teaches that it is capable of being 
Regarding claim 12, Ransbury further discloses where said at least one epicardial lead is permanently coupled with said IPG (e.g. ¶56).
Regarding claim 13, Ransbury further discloses wherein said at least one epicardial lead comprises a male end and a female end, wherein said female end is 
Regarding claim 14, Ransbury further discloses wherein said at least one defibrillation lead is positioned subcutaneously near said heart (e.g. ¶¶12, 45, 47 and 52; It is noted that the claim is directed toward an apparatus and therefore the intended location of implantation is considered intended use and therefore only requires that the device is capable of doing them.  In this case Ransbury teaches that it is capable of being implanted in the body and provides the same intended therapies as claimed).
Regarding claim 15, Ransbury further discloses wherein said at least one defibrillation lead is positioned substernally near said heart (e.g. ¶¶12, 45, 47 and 52; It is noted that the claim is directed toward an apparatus and therefore the intended location of implantation is considered intended use and therefore only requires that the device is capable of doing them.  In this case Ransbury teaches that it is capable of being implanted in the body and provides the same intended therapies as claimed).
Regarding claim 16, Ransbury further discloses wherein a first one of said at least one epicardial lead is coupled to the left of an apex of said heart and is used for left ventricle pacing and wherein a second one of said at least one epicardial lead is coupled to the right of said apex of said heart and is used for right ventricle pacing (e.g. ¶¶12, 45, 47 and 52; It is noted that the claim is directed toward an apparatus and therefore the intended location of implantation is considered intended use and therefore only requires that the device is capable of doing them.  In this case Ransbury teaches 
Regarding claim 17, Ransbury further discloses wherein said at least one epicardial lead comprises: a lead body; and an epicardial connector, coupled to a distal end of said lead body, for coupling said at least one epicardial lead with an outer surface of said heart (e.g. see Figure 4; “where the winged anchor mechanism located at the end of the lead”; “It is noted that the claim is directed toward an apparatus and therefore the intended location of implantation is considered intended use and therefore only requires that the device is capable of doing them.  In this case Ransbury teaches that it is capable of being implanted in the body and provides the same intended therapies as claimed”).
Regarding claim 18, Ransbury further discloses wherein said epicardial connector comprises at least one of: a vertical screw hook; a plurality of anchor wings; and a horizontal screw hook (e.g. see Figure 4; “where the winged anchor mechanism located at the end of the lead”).
Regarding claim 19, Ransbury further discloses wherein said male end comprises a connector (e.g. see Figs. 8-9; ¶77).
Regarding claim 21, Ransbury further discloses wherein said at least one electronic circuit provides at least one signal to said at least one epicardial lead to provide said at least one CRT pulse based on a coupling of said at least one epicardial lead to an outer surface of said heart (e.g. ¶¶12, 45, 47 and 52; It is noted that the claim is directed toward an apparatus and therefore the intended location of implantation is considered intended use and therefore only requires that the device is capable of doing 
Regarding claim 22, Ransbury further discloses wherein said IPG comprises an electrically active section and wherein said at least one CRT pulse is applied between said at least one defibrillation lead and said electrically active section of said IPG (e.g. ¶¶12, 45, 47 and 52; It is noted that the claim is directed toward an apparatus and therefore the intended location of implantation is considered intended use and therefore only requires that the device is capable of doing them.  In this case Ransbury teaches that it is capable of being implanted in the body and provides the same intended therapies as claimed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ransbury as applied to claims 1-7, 9-19 and 21-22 above, and further in view of NEWPACE LTD. (WO 2016/038599 A1 hereinafter “Newpace”).
Regarding claims 8 and 20, Ransbury discloses the claimed invention except for the circuit providing CRT via an anticipative pacing algorithm.  However, according the specification an anticipative pacing algorithm is when it is determined to pace the heart without the need for any leads to be place within the ventricles (Page 11, line 14-17 of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REX R HOLMES/           Primary Examiner, Art Unit 3792